This case was tried in the county court of Osage county, and upon a verdict of guilty the plaintiff in error was sentenced, on the 24th day of September, 1909, to pay a fine of $100 and be confined in the county jail of Osage county for three months. Upon this date the plaintiff in error was given sixty days to make and serve case-made. No time was fixed by the court extending the time in which to file the appeal, as provided by the statute. Section 6948, Snyder's Comp. Laws of 1909, provides that the appeal must be filed within sixty days from the date of the judgment unless for *Page 679 
good cause shown the court extends the time, and under this section of the statute it cannot be extended more than sixty days. The appeal in this case was filed on December 24th, thirty-one days too late. There are other defects in the record, but for this defect, which is fatal, the appeal will have to be dismissed, and it is so ordered.